                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                         CIVIL ACTION NO. 5:17-CV-71-D



BELINDA LIPSCOMB FOUSHEE,
Individually and as Executrix of the Estate of
ANNEKA FOUSHEE,

                                        Plaintiff,

v.
                                                              AMENDED DISCOVERY
RT VANDERBILT HOLDING COMPANY,                                 SCHEDULING ORDER
INC. lndiv. and as Successor in Interest to
R.T. VANDERBILT COMPANY, INC., and
VANDERBILT MINERALS, LLC f/k/a R.T.
VANDERBILT COMPANY, INC.,
Individually and as Successor in Interest to
INTERNATIONAL TALC CO.,


                                    Defendants.

       Pursuant to the Consent Motion of the Parties for an Amended Discovery Scheduling

Order, the Court finds there is good cause to grant this motion and order the discovery

scheduling order to be amended as follows:

                  a. All discovery shall be completed by December 10, 2019;

                  b. The parties shall conduct a mediated settlement conference on or before

                  December 20, 2019;


                  c. The matter shall be trial ready by February 1, 2020.




                                                1
        d .. The parties may modify any of the terms of this Order, except the trial

        date, by written consent or upon Order of the Court upon a showing of good

        cause.




SO ORDERED. This      l\    day of September 2019.




                                      2
